BRANDES INVESTMENT TRUST and BRANDES INVESTMENT PARTNERS, L.P. THIRD AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS THIRD AMENDMENT dated as of January 31, 2012, to the Transfer Agent Servicing Agreement, dated as of September 29, 2008, as amended November 11, 2010 and November 8, 2011 (the "Agreement"), is entered into by and among Brandes Investment Trust, a Delaware statutory trust (the "Trust"), U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS") and Brandes Investment Partners, L.P., a Delaware limited partnership and the investment advisor to the Trust (the “Advisor”) RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to change the name of a fund; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BRANDES INVESTMENT TRUST U.S. BANCORP FUND SERVICES, LLC By: By: Name: Debra McGinty-Poteet Name: Michael R. McVoy Title:President Title: Executive Vice President BRANDES INVESTMENT PARTNERS, L.P. By: Name: Glenn R. Carlson Title:Chief Executive Officer 1 Amended Exhibit A to the Brandes Investment Trust and Brandes Investment Partners, L.P. Transfer Agent Servicing Agreement Fund Names Separate Series of Brandes Investment Trust Name of Series Brandes Institutional International Equity Fund Brandes Separately Managed Account Reserve Trust Brandes Institutional Core Plus Fixed Income Fund Brandes Institutional Global Equity Fund Brandes Institutional Emerging Markets Fund Brandes International Small Cap Equity Fund Brandes Credit Focus Yield Fund 2
